UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2013 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Schedule of Investments February 28, 2013 (Unaudited) Reinhart Mid Cap Private Market Value Fund Description Shares Value COMMON STOCKS - 91.0% Consumer Discretionary - 9.9% Allison Transmission Holdings $ Bed Bath & Beyond * CarMax * Omnicom Group Valassis Communications Consumer Staples - 2.3% Kroger Energy - 6.8% Denbury Resources * Noble Whiting Petroleum * Financials # - 25.8% American Financial Group BOK Financial Eaton Vance Fifth Third Bancorp Fulton Financial Mack-Cali Realty - REIT Markel * Mid-America Apartment Communities - REIT Peoples United Financial Plum Creek Timber - REIT Ryman Hospitality Properties - REIT TD Ameritrade Health Care - 10.0% AmerisourceBergen Life Technologies * Patterson Companies PerkinElmer Universal Health Services, Class B Industrials - 6.0% Carlisle Companies Exelis Towers Watson, Class A Information Technology - 13.5% Avago Technologies DST Systems Lender Processing Services Molex, Class A Synopsys * Zebra Technologies, Class A * Materials - 7.9% Ashland Greif, Class A International Flavors & Fragrances Sigma-Aldrich Utilities - 8.8% AGL Resources Entergy Great Plains Energy Vectren TOTAL COMMON STOCKS (Cost $16,868,255) SHORT-TERM INVESTMENT - 8.8% Invesco Treasury Portfolio, 0.02% ^ (Cost $1,781,746) Total Investments - 99.8% (Cost $18,650,001) Other Assets and Liabilities, Net - 0.2% Total Net Assets - 100.0% $ * Non-income producing security. # As of February 28, 2013, the Fund had a significant portion of its assets invested in this sector. The financial services sector may be more greatly impacted by the performance of the overall economy, interest rates, competition, and consumer confidence and spending. ^ Variable rate security - The rate shown is the rate in effect at February 28, 2013. REIT -
